DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 3, 6, 10, 15, 18, 20 – 21, 24, 26, 39, 41, 44 – 45, 57, 59 – 70 and the newly added claim 71 are pending in the instant application.
Response to Applicant’s Remarks/ Amendments
Applicant’s Response after Final action under 37 C.F.R. §1.116 filed on February 8, 2022 has been entered.
Regarding the rejection under 35 U.S.C. 103 of the instant claims 1 – 2, 6, 10, 15, 18, 21, 24, 57, 59, 61 – 62 and 69 – 70 as being unpatentable over the English (machine) translation of Japanese Patent Publication 2009286780 A (Takashi) in view of the publication: De Waelheyns et al., The Journal of Antibiotics (2015) 68, pp. 666-673, Applicant’s remarks have been fully considered and are found to be persuasive. Takashi does not teach that the compound is useful as a medical antibacterial agent. Further, De Waelheyns discloses that the compound P88-B11 displayed undesirable activity including cytotoxicity towards eukaryotic cells (e.g. human T lymphocytes) and undesirable, non-specific SecA translocation ATPase inhibition; and was not further evaluated in antibacterial studies. Therefore, a person having ordinary skill in the art would not have been motivated to combine the teachings to obtain the compounds of Formula (I’), as recited in the instant claims. Therefore, the rejection is hereby withdrawn.
Search
R1 is optionally substituted C1 alkyl; and
R3B is halogen.
Prior art references were found: Japanese Patent Publication 2009215200 A (Kitazume); and Radic et al., Acta Pharmaceutica (Zagreb) (1994), 44(3), pp. 251-255 (Radic). However, for the purpose of compact prosecution, search has been expanded to the full scope of the instant claims 1 – 3, 6, 10, 15, 18, 20 – 21, 24, 57, 59 – 62 and 64 – 71. No other prior art was found.
	Applicant was informed that the instant claims would be rejected under 35 U.S.C. 102(a)(1) over the teachings of Radic (see, attached Abstract, compound 1); and under 35 U.S.C. 103 over the teachings of JP 2009215200 A (Kitazume) (see attached English translation, paragraph [0078], Example 4). The instant claims would be allowable if amended to overcome the teachings of said references. Applicant was also notified that the instant claims 26, 39, 41 and 44 – 45 will be considered as part of the rejoinder practice. However, the instant claims 63 will not be rejoined as not being drawn towards the scope of the allowable compounds. Applicant acknowledged the issues and authorized examiner’s amendments to delete the phrase “optionally substituted” from the scope of variable R1; and delete the term “halogen” from the scope of the variable R3B in the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Election/ Restriction
 Claims 1 – 3, 6, 10, 15, 18, 20 – 21, 24, 57, 59 – 62, 64 – 66 and 68 – 71 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26, 39, 41 and 44 – 45, directed to the method of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Search: Search has been performed to include the full scope of the instant claims 26, 39, 41 and 44 – 45. No prior art was found.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Jessica Chao, on March 3, 2022.
	The amendments are as follows:
	Claim 1:
Page 2, line 4: The phrase “R1 is optionally substituted C1-C6 alkyl” should read as “R1 is1-C6 alkyl”.
Page 2, line 8: The phrase “each instance of R3B is independently halogen, –CN, –SCN, …” should read as “each instance of R3B is independently

	Claim 2:
Page 4, line 4: The phrase “R1 is optionally substituted C1-C6 alkyl” should read as “R1 is1-C6 alkyl”.
Page 4, line 6: The phrase “each instance of R3B is independently halogen, –CN, –SCN, …” should read as “each instance of R3B is independently

	Claim 10, page 5 line 19:
The phrase “each instance of R3B is independently halogen, –CN, –SCN, …” should read as “each instance of R3B is independently

	Claim 15, page 6 lines 2-3:
The phrase “… at least one instance of R3B is halogen or –ORa1, wherein …” should read as “… at least one instance of R3B isa1, wherein …”.

Delete the compound and comma (,) as presented below:

    PNG
    media_image1.png
    525
    1164
    media_image1.png
    Greyscale


	Claim 57, page 8 line 9:
The phrase “… at least one instance of R3B is –Br, –Cl, –F, –OMe, –NO2, …” should read as “… at least one instance of R3B is2, …”.

	Claim 61, page 8 line 22:
The phrase “at least one instance of R3B is halogen, optionally substituted alkyl, …” should read as “at least one instance of R3B is

	CANCEL claims 63 and 67.

Conclusion
Claims 1 – 3, 6, 10, 15, 18, 20 – 21, 24, 26, 39, 41, 44 – 45, 57, 59 – 62, 64 – 66 and 68 – 71 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                             

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626